887 F.2d 1095
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Elbert HICKS, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
No. 89-3157.
United States Court of Appeals, Federal Circuit.
Sept. 14, 1989.

Before MARKEY, Chief Judge, and PAULINE NEWMAN and ARCHER, Circuit Judges.
PER CURIAM.


1
Elbert Hicks appeals from the decision of the Merit Systems Protection Board of December 19, 1988, MSPB Docket No. PH03538610104, dismissing as untimely Hicks' petition for review of the Board's decision which became final on April 18, 1986.  This court had requested, and received, additional briefing.  We have considered all of the materials submitted.  The decision of the Board is affirmed.